Eldridge, Judge,
dissenting.
Both McCoy v. Southern Bell Tel. &c. Co., 172 Ga. App. 26 (322 SE2d 76) (1984) and Burns v. United Parcel Svc., 135 Ga. App. 890 (219 SE2d 624) (1975) were decided on directed verdict as opposed to this case, which was decided on summary judgment. Burns v. United Parcel Svc., supra, held: “Plaintiff failed to prove a prima facie case of liability. The directed verdict for defendant was correct.” (Emphasis supplied.) See also McCoy v. Southern Bell Tel. &c. Co., supra at 27.
The defendant tendered no evidence to disprove or deny plaintiff’s allegations in her complaint as to ownership of the vehicle or agency and relies on plaintiff’s testimony to show the absence of an essential element of plaintiff’s case, agency of the driver. In opposition, plaintiff relied upon her deposition testimony where she testifies that she drove down White Bluff from Oglethorpe Mall until *309Abercorn beside a white panel service truck that had Air Therm on the passenger side and on the rear door in big bold red letters and that had a Chatham County license tag; the truck was driven by a white male with dark, brown hair who swerved in front of her into her lane, stopped after she went off the road, and fled from the police.
Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991), held: “A defendant who will not bear the burden of proof at trial need not affirmatively disprove the nonmoving party’s case; instead, the burden on the moving party may be discharged by pointing out by reference to the affidavits, depositions and other documents in the record that there is an absence of evidence to support the nonmoving party’s case. If the moving party discharges this burden, the nonmoving party cannot rest on its pleadings, but rather must point to specific evidence giving rise to a triable issue. OCGA § 9-11-56 (e).” (Emphasis supplied.) “As we noted above, at summary judgment a party who will not bear the burden of proof at trial need not conclusively prove the opposite of each element of the non-moving party’s case. Rather, that party must demonstrate by reference to evidence in the record that there is an absence of evidence to support at least one essential element of the non-moving party’s case. In other words, summary judgment is appropriate when the court, viewing all the facts and reasonable inferences from those facts in a light most favorable to the non-moving party, concludes that the evidence does not create a triable issue as to each essential element of the case.” Id. at 495. Nowhere does Lau’s Corp. hold that to repel summary judgment the plaintiff must prove a prima facie case; plaintiff must only “point to specific evidence giving rise to a triable issue. OCGA § 9-11-56 (e).” Id. at 491. “[S]ummary judgment is granted only when the evidence is plain, palpable, and undisputed.” Robinson v. Kroger Co., 268 Ga. 735, 748 (493 SE2d 403) (1997). Even a tortured reading of Summer-Minter & Assoc. v. Giordano, 231 Ga. 601, 604 (203 SE2d 173) (1974) stops short of requiring plaintiff to make out a prima facie case to survive summary judgment; “it is the duty of each party at summary judgment to present her case in full or risk judgment against her.” Adams v. Sears, Roebuck & Co., 227 Ga. App. 695, 697 (1) (490 SE2d 150) (1997). “When ruling on a motion for summary judgment, the opposing party should be given the benefit of all reasonable doubt, and the court should construe the evidence and all inferences and conclusions therefrom most favorably toward the party opposing the motion. Moore v. Goldome Credit Corp., 187 Ga. App. 594, 595-596 (370 SE2d 843) [(1988)].” Id. at 696-697.
Plaintiff’s clear and unambiguous testimony was that a service truck with Air Therm painted in big, bold letters ran her off the road. Such testimony is specific evidence giving rise to a triable issue as to ownership and agency; such testimony also gives rise on summary *310judgment to a presumption of ownership and of agency, unless and until rebutted by direct evidence to the contrary.
Decided March 18, 1998
Crawford, Hinesley & Jennings, William F. Hinesley III, for appellant.
Barrow, Sims, Morrow, Lee & Gardner, Jordon D. Morrow, for appellee.
“A person in possession of personal property is presumed to be the owner, until the contrary appears.” Gate City Fire Ins. Co. v. Thorton, 5 Ga. App. 585, 586 (2) (63 SE 638) (1909); see also Clark v. Atlanta Veterans Transp., 113 Ga. App. 531, 533 (1) (148 SE2d 921) (1966); Giles v. Citizens Ins. Co. &c., 32 Ga. App. 207, 208 (1) (122 SE 890) (1924). Thus, the truck is presumed to belong to Air Therm when no evidence to the contrary appears.
“If there had been proof of ownership of the vehicle by the defendant there may have been sufficient circumstances to raise a jury question as to the driver’s agency. . . . But there was no proof of ownership, and since the defendant [in testimony] denied ownership, no inference of it can arise from the lettering on the vehicle.” Clark v. Atlanta Veterans Transp., supra at 533. In this case, the defendant chose not to put into the record any denial of ownership or agency.
“It is a recognized principle under Georgia law that when an employee is involved in a collision, while operating his employer’s vehicle, a presumption arises that he is acting within the scope of his employment. West Point Pepperell v. Knowles, 132 Ga. App. 253 (208 SE2d 17) (1974).” Intl. Business Machines v. Bozardt, 156 Ga. App. 794 (275 SE2d 376) (1980); see also Gordy Constr. Co. v. Stewart, 216 Ga. App. 882 (456 SE2d 245) (1995); Chrostowski v. G & MSS Trucking, 198 Ga. App. 140, 142 (1) (401 SE2d 53) (1990).
At trial plaintiff has the burden of proving both ownership and agency; however, on summary judgment plaintiff is entitled to the reasonable presumptions of ownership and agency arising from the defendant’s name on the truck, when the defendant puts in the record no evidence to rebut such presumptions. It is for such reasons that the authorities relied upon by the majority were decided after the close of the plaintiff’s case in chief on directed verdict. See McCoy v. Southern Bell Tel. &c. Co., supra at 27; Burns v. United Parcel Svc., supra.